Title: Council of War, 28 September 1777
From: Council of War
To: 



[Pennypacker’s Mill, Pa., 28 September 1777]

At a Council of War held at Head Qrs at Pennibeckers Mill the 28th day of Septr 1777.
Present His Excellency, the Commander in Chief. Majors Genl Sullivan[,] Greene[,] Ld Stirling[,] Stephens[,] Armstrong. Brigadr Genls McDougal[,] Maxwell[,] Smalwood[,] Knox[,] Wayne[,] Muhlenberg[,] Nash[,] Weedon[,] Scott[,] Conway[,] Potter[,] Irvine. Besides these, John Cadwalader & Joseph Read Esqrs. were present.
His Excellency informed the Board, that the Main body of the Enemy, by the last Accounts he had obtained, lay near German Town, and that part had marched into the City of Philadelphia—Whether to remain there or not, he could not learn. That their Whole force from the best Accounts he could get and from a comparative view & estimate, amounts to about 8,000 Men.
That a Detachment of Continental Troops from Peeks Kill, under the command of Brigadr Genl McDougal consisting of about 900 men had joined the Army, That Genl Smallwood, with the Militia of Maryland, amounting to about 1100 had also arrived, and that Brigadr Foreman with about 600 Jersey Militia, would be near the Army to day on the Skippack Road. That of Continental Troops, at this time in Camp, exclusive of the Detachment under Genl McDougal and that under Genl Wayne at the Trap, there were returned present fit for duty 5472, to which is to be added the light Corps, lately under Genl Maxwell, supposed to amount to 450 Men, and the Militia of the State of Pennsylvania under the command of Major Genl Armstrong—That upon the Whole, the Army would consist of about 8000 Continental Troops rank & file and 3,000 Militia.
His Excellency further informed the Board, that a Body of Militia

was coming from Virginia, & that part had arrived at Lancaster. That he understood from Report, that the number of ’em amounted to near 2000 men, but that from good authority, he was advised they were badly armed & many of them without any at all.
His Excellency also informed the Board that on the 24th Inst. he dispatched an Express to Genl Putnam with a Letter dated the day before ordering a Detachment to be sent immediately from Peeks Kill to reinforce the Army under his Command, which Detachment in addition to the Corps then on the March under Genl McDougal, should make the Whole Force directed from that post amount to 2500 Effective Rank & file.
Under these circumstances he had called a Council of War to consult & resolve on the most adviseable measures to be pursued, but more especially to learn from them, Whether with this Force it was prudent to make a general & vigorous attack upon the Enemy, or to wait further Reinforcements, upon which he prayed their Opinions.
The Board having taken into consideration the Whole circumstances and the Question propounded, are of Opinion that an immediate Attack should not be made; But they advise that the Army should move to some Grounds proper for an Encampment within about 12 Miles of the Enemy, and there wait for a further Reinforcement, or be in readiness to take advantage of any favourable Opportunity that may offer for making an Attack.

          
            Alexr MDougall
            Jno. Sullivan
          
          
            H. Knox B. G. Artilly
            Nath. Greene
          
          
            F. Nash B. Gl
            Stirling
          
          
            P. Muhlenberg B. G.
            Adam Stephen M. G.
          
          
            T. Conway, B. G.
            John Armstrong
          
        
The subscribers being of Opinion our Force was sufficient to attack with but being overuled concur with the above.

          
            W. Smallwood
            Jas Potter
          
          
            Anthy Wayne
            James Irvine
          
          
            
            Chs Scott
          
        
